





CITATION: Richmond v. Balakrishnan, 2011
      ONCA 316



DATE: 20110421



DOCKET: C52978



COURT OF APPEAL FOR ONTARIO



Doherty, Moldaver and Feldman JJ.A.



BETWEEN



Gregory Alan Richmond



Plaintiff



and



Dr. P. Balakrishnan and Peel Memorial Hospital



Defendants







Gregory Alan Richmond, appearing in person



Nina Bombier and Andrew Parley, for the defendant,
          Balakrishnan

Gillian Wilkins and Katharine Byrick, for the defendant,
          William Osler Health System



Heard:  April 14, 2011



On appeal from the judgment of Justice Michael G. Quigley of
          the Superior Court of Justice dated October 25, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The motion judge gave detailed and careful reasons for granting the
    summary judgment.  We have carefully considered the appellants arguments.  We have
    examined the record before the summary judgment court.  We are not persuaded
    there was any error made below.

[2]

The appeal is dismissed.  No costs.


